Citation Nr: 0737989	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-18 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a fall, laceration and 
broken nose. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety disorder, PTSD and 
bipolar disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from October 1974 to June 
1975.  

This matter comes before the Board of Veterans Appeals 
(hereinafter Board) on appeal from a February 2004 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied the claims of entitlement to service connection for 
anxiety disorder and bipolar disorder, and entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
fall, laceration and broken nose.  The veteran perfected a 
timely appeal to that decision.  

In his substantive appeal (VA Form 9), received in May 2004, 
the veteran requested a hearing before a Veterans Law Judge 
at the RO.  An April 2007 RO letter informed the veteran that 
his hearing was schedule for May 7, 2007; however, in a VA 
Form 21-4138, dated May 23, 2007, the veteran stated that he 
was unable to attend the hearing due to transportation 
problem, and he requested that his hearing be rescheduled.  
The hearing was rescheduled for a hearing to be conducted in 
September 2007; however, the veteran failed to report to the 
scheduled hearing.  As the record does not contain further 
indication that the veteran or his representative has 
requested that the hearing be rescheduled, the Board deems 
the veteran's requests for a hearing to be withdrawn.  38 
C.F.R. § 20.704.  

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for residuals of a fall, laceration and 
broken nose is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include anxiety 
disorder and bipolar disorder, was not manifest in service or 
within one year of separation and is not attributable to 
service.  

2.  The veteran does not have PTSD.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include anxiety 
disorder, PTSD and bipolar disorder, was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1101, 1112, 
1113, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159(a), 3.303, 3.304(f), 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

In this case, VA satisfied its duty to notify by means of 
letters dated in September 2003 and December 2003 from the RO 
to the veteran that were issued prior to the initial RO 
decision in February 2004.  Those letters informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
May 2004 SOC, June 2004 SSOC, November 2004, and February 
2007 SSOC were issued, which provided the veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Despite initial inadequate notice provided to the veteran on 
the disability rating or effective date elements of his 
claims, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  In this case, as the preponderance of the evidence 
is against the claim for service connection for an acquired 
psychiatric disorder, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for anxiety 
disorder and bipolar disorder, given that he has been 
provided all the criteria necessary for establishing service 
connection, and considering that the veteran is represented 
by a highly qualified veterans service organization, we find 
that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."  



II.  Factual background.

The veteran served on active duty from October 1974 to June 
1975.  The service medical records do not reflect any 
complaints or findings of a psychiatric disorder, to include 
anxiety disorder and/or bipolar disorder.  At the time of 
discharge, in May 1975, the veteran complained of trouble 
sleeping; a psychiatric evaluation was normal.  

A VA examination report, dated in October 1975, was negative 
for any complaints or findings of a psychiatric disorder.  

The veteran's claim for service connection for a psychiatric 
disorder (VA Form 21-526) was received in April 2003.  
Submitted in support of his claim were VA treatment reports 
dated from April 2000 through April 2004.  These records show 
that the veteran was seen at a mental health clinic on April 
11, 2003 for an initial assessment; he complained of wide 
mood swings, nightmares with intrusive thoughts, and panic 
like episodes.  The pertinent diagnoses were anxiety 
disorder, NOS; R/O PTSD; and R/O bipolar disorder.  A nursing 
note, dated in August 2003, reflects a diagnosis of bipolar 
depression.  In November 2003, the veteran indicated that he 
had been feeling increased anxiety for the past three weeks.  
The veteran also reported having panic attacks.  The 
assessment was bipolar disorder, currently anxious.  A March 
2004 progress note reflects a diagnosis of bipolar disorder, 
NOS.  

VA outpatient treatment reports, dated from May 2005 through 
September 2006, show that the veteran received clinical 
evaluation and treatment for a psychiatric disorder, 
diagnosed as depression, bipolar disorder, and generalized 
anxiety disorder.  


III.  Legal Analysis.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303(a) (2007).  In 
addition, psychoses may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007).  

"Generally, to prove service connection, a claimant must 
submit: (1) evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves 
a medical diagnosis, competent medical evidence is required. 
This burden typically cannot be met by lay testimony because 
laypersons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The mere fact of an in-service injury or disease is not 
enough; there must be evidence of a residual disability 
resulting from that injury or disease. If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

If VA determines the veteran engaged in combat and his 
alleged trauma is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
occurrence of the trauma and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat or that he did but that the alleged trauma is not 
combat related, then his lay statements or testimony, alone, 
are not sufficient to establish the occurrence of the alleged 
trauma.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.  

Bear in mind, however, the presumptions the veteran receives 
as a result of being in combat only apply when determining 
whether he experienced the alleged trauma.  This has nothing 
to do with determining whether he also experienced chronic, 
continuous symptoms after his discharge from the military 
such that his current impairment can be causally related to 
the trauma in service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); see also Savage v. Gober, 10 Vet. App. 488 (1997) 
(discussing the concept of continuity of symptomatology).  
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3 (2007).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990) the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Having reviewed the evidence, the Board concludes that 
service connection for an acquired psychiatric disorder, 
including anxiety disorder and bipolar disorder, is not 
warranted.  In this regard, the service medical records are 
negative for any diagnosis, complaint, or abnormal finding 
pertaining to the veteran's psychiatric health.  As noted, 
while the veteran reported trouble sleeping on his discharge 
examination in May 1975, he was found to be psychiatrically 
normal and qualified for discharge.  

The first clinical diagnosis of a psychiatric disorder of 
record was in April 2003, more than 27 years after the 
veteran's discharge from military service.  Notably, a 
medical opinion has not been presented which links the 
veteran's currently diagnosed psychiatric disorder to his 
service and/or events therein.  The service records and post-
service records provide evidence against this claim.  

The veteran has also filed a claim for service connection for 
PTSD.  Our review reflects that the veteran was not in 
combat.  He has not identified a stressor and PTSD has not 
been diagnosed.  In essence, all elements necessary for a 
grant of service connection for PTSD are missing.  A 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  

While the veteran is competent to note symptomatology, he is 
not competent to state that his current psychiatric 
disability is etiologically related to his active service.  
Laypersons are not competent to render testimony concerning 
medical causation.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In light of the foregoing, the Board must find that there is 
no competent evidence of record to provide a nexus between 
the veteran's active service, and his current psychiatric 
disability.  For these reasons, the Board finds that the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disability must be denied.  38 C.F.R. 
§ 3.303 (2007).  


In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the evidence for and 
against the veteran's claim is not in relative equipoise, the 
reasonable doubt doctrine is not for application.  38 C.F.R. 
§ 3.102 (2007).  


ORDER

Service connection for an acquired psychiatric disorder, to 
include anxiety disorder, PTSD and bipolar disorder, is 
denied.  


REMAND

After a careful review of the claims folders, the Board finds 
that the veteran's claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 must be remanded for further 
action.  

The record indicates that on April 6, 2000, the veteran went 
to the VA outpatient clinic stated that he thought he had the 
flu; he reported having fatigue, body aches especially to the 
lower back and poor appetite.  The veteran also complained of 
headaches for the past two days.  He also complained of pain 
to the left lower chest wall with deep breaths.  He also 
reported a moderate amount of clear nasal drainage.  It was 
noted that the veteran was given Acetaminophen, and he was 
given Rocephin to the right gluteal area at 1510 pm; he was 
instructed to stay in the area for 30 minutes after the 
injection.  At 1515, while walking away from the desk to the 
waiting area, the veteran fell and appeared to have hit his 
face first.  It was noted that he had sustained a 3 cm 
laceration to the right side of the nose and approx. 0.5 cm 
laceration to the lower lip.  He underwent repair of the 
laceration to the nose; 6 sutures were used.  An x-ray study 
of the nose revealed normal nasal bones; right maxillary 
sinusitis was suspected.  A nursing note, dated April 7, 
2000, noted that stitches were in place on the nose; the 
assessment was status post fall, continue to monitor 
headaches, no focal deficits at present time.  

In August 2003, the veteran filed a claim for compensation 
for residuals of a fall, with laceration and broken nose 
under 38 U.S.C.A. § 1151.  He essentially contends improper 
treatment for pneumonia and use of medication (Rocephin) 
caused him to fall and resulting in sustaining lacerations on 
the nose.  

The current version of 38 U.S.C.A. § 1151 (West 2002) refers 
to disability "caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran..."  In this 
regard, above information does not provide the Board with the 
information needed in order to determine whether the veteran 
should be awarded compensation benefits in accordance with 38 
U.S.C.A. § 1151.  Significantly, the Board finds that proper 
appellate review of the claim requires a medical opinion 
regarding the probability that any additional disability, 
including residuals of a laceration to the nose, resulted 
from the April 2000 fall.  The question of VA carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault should also be addressed.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also 38 C.F.R. § 3.159(c) (4) (the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.).  In this case, the Board concludes that additional 
medical evidence is necessary to determine the nature and 
extent of additional disability, if any, due to the injection 
given at the VA outpatient clinic, and whether the proximate 
cause of such additional disability was the result of fault 
on the part of VA or was an event not reasonably foreseeable.  
Accordingly, the Board concludes that a remand is required in 
this case for medical examinations in order to make a full 
and fair determination on this issue.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following action:  

The veteran should be afforded a VA 
dermatological examination for the 
purpose of determining whether the 
veteran has any residual disability 
resulting from the documented fall at the 
Central Texas VA outpatient clinic in 
April 2000.  In particular, the examiner 
should state whether or not the veteran 
sustained any lacerations on the nose as 
a result of the fall.  If any residuals 
of the laceration of the nose are found, 
including a scar no matter how slight, 
the physician should state whether or not 
such residuals are the result of the 
fall; and, the examiner should also opine 
as to whether the fall was the result of 
the injection the veteran received at the 
outpatient clinic on April 6, 2000.  A 
complete rationale for the opinion 
expressed should be provided.  

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  The purposes of this 
REMAND are to further develop the record and to the accord 
the veteran due process of law.  By this remand, the Board 
does not intimate any opinion, either factual or legal, as to 
the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3) Board of 
Veterans' Appeals 810 Vermont Avenue, NW, Washington, DC 
20420 Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.) 


 Department of Veterans Affairs


